DETAILED ACTION
This Office Action is in response to Applicant’s application, 16/730,547, filed on 30 December, 2019, in which claims 1 to 20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings submitted on 30 December, 2019 have been reviewed and accepted by the Examiner.
Priority
Receipt is acknowledged of paper submitted under 35 U.S.C. 119(a)-(d) or under 35 U.S.C. 120, 121, 365(c), or 386(c) which has been placed of record in the file.
Information Disclosure Statement
The Information Disclosure Statements (IDS), filed on 30 December, 2019 and 29 January, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosed therein has been considered by the Examiner.
Notation
References to patents will be in the form of [C:L] where C is the column number and L is the line number.  References to pre-grant patent publications will be to the paragraph number in the form of [xxxx].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

    PNG
    media_image1.png
    648
    554
    media_image1.png
    Greyscale
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2017/0373129 (Kim). 
    PNG
    media_image2.png
    670
    871
    media_image2.png
    Greyscale

Regarding claim 1, Kim discloses at annotated Figures 2 and 3; 
a display panel, 10 [0020], having an opening area, 300 [0021], a display area, 200 [0020], and a non-display area, as annotated, the opening area penetrating the display panel, as shown, the non-display area having a first non-display area, 100 [0020], the first non-display area being located between the opening area, 300, and the display area, 200, as shown, and surrounding the opening area, as shown, and the display area surrounding the first non-display area, as shown, the display panel comprising: 
a substrate, 110 [0025]; 
a first functional layer, e.g. 120/130/233 [0051, 54], located at a 
a light-emitting functional layer, 140 [0063], located at a side of the first functional layer facing away from the substrate, as shown, wherein the light-emitting functional layer comprises a common layer, 140 is a common layer, wherein the common layer is located in the first non-display area, as shown, and the display area, the light emitting layer makes the display area display, and is split at the at least one protruding portion, as shown, i.e. the opening penetrates the common layer.
claim 2 which depends upon claim 1, Kim teaches the cavity is located between the display area, 100, and the opening area, 100, where the cavity extends beyond the interior edge of the opening, has a ring structure, as shown, in Figure 1, and surrounds the opening area, as shown.
Regarding claim 3 which depends upon claim 1, Kim suggests in a direction perpendicular to the substrate, the common layer, 140/140b, has a thickness smaller than a depth of the cavity where Examiner also notes the thickness of the common layer is greater than 0 at least at the edge of the opening.
Regarding claim 4 which depends upon claim 3, Kim teaches and suggests the common layer comprises a first part, 140a, and a second part, 140b, split from the first part, as shown, wherein the first part, 140, covers a surface of the first functional layer, e.g. 120/233, facing away from the substrate, as shown; the second part is located in the cavity, as shown; the first part and the second part are formed by a same process [0057], i.e. 140a and 140b are merely parts of 140; the first part has a same thickness as the second part, as shown and suggested since the second part and the first part are constituents of the uniform layer 140; the second part, 140b, has a thickness smaller than the depth of the cavity, as shown; and a vertical distance between a surface of the second part facing away from the substrate, i.e. the thickness of the second part, and the substrate is smaller than a vertical distance between a surface of the first part close to the substrate and the substrate, i.e. the top surface of the first part resides in the upper half of the cavity, as shown.
Examiner also takes the position that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the In re Thorpe, 777 F.2d 695, 698 (Fed. Cir. 1985).  The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. In re Garnero, 412 F.2d 276, 279 (CCPA 1979).  Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802 (Fed. Cir. 1983). See MPEP 2113.
Kim shows the same or similar structure as claim 4 and so it appears that “the first part and the second part are formed by a same process” does not impart a structural distinction from the prior art.
Regarding claim 6 which depends upon claim 1, Kim suggests a second functional layer, e.g. the cathode or anode for the OLED [0062], located in the first non-display area, i.e., within the stack 140, wherein the second functional layer is located in the cavity and is attached to the first functional layer because it appears to Examiner that layer 14 includes the anode layer, light emitting layer and cathode layer.  Alternatively, Examiner takes the position that the duplication of parts, i.e. the functional 
Regarding claim 12 and referring to the discussion at claim 1, Kim discloses a display device, 10, comprising: a display panel having an opening area, 300, a display area, 200, and a non-display area, 100, wherein the opening area penetrates the display panel, as shown, the non-display area comprises a first non-display area, as annotated, the first non-display area is located between the opening area and the display area and surrounds the opening area, as shown, and the display area surrounds the first non-display area, as shown, wherein the display panel comprises: a substrate, 110; a first functional layer, 140, located at a side of the substrate, as annotated and shown, wherein the first functional layer is warped, i.e. separated from the substrate, at a warped position, as annotated, in the first non-display area, as shown, and is provided with at least one protruding portion, as annotated, at the warped position, as shown, each of the at least one protruding portion protrudes in a direction facing away from the substrate, as shown, wherein the first functional layer is provided with at least one first opening, as annotated, at the warped position, as shown, one of the at least one first opening penetrates the first functional layer, as shown, and extends into one of the at least one protruding portion, as shown, to form a cavity, as annotated, having a bottom surface, as annotated, and at least one side surface, as annotated, that are connected with each other, as shown, and an included angle [Symbol font/0x71] formed between the bottom surface and at least a part of one of the at least one side surface of the cavity satisfies 0<[Symbol font/0x71][Symbol font/0xA3]90[Symbol font/0xB0] where it appears theta is approximately 90 degrees or less; and a light-emitting functional layer, 140 comprises sublayers of which a light emitting layer is one, located 
Regarding claim 13 and referring to the discussion at claim 1, Kim teaches and suggests a manufacturing method of a display panel, comprising: providing a substrate, 110, having an opening area, 300, a display area, 200, and a non-display area, 100, wherein the opening area penetrates the display panel, as shown, the non-display area comprises a first non-display area, 100, the first non-display area is located between the opening area and the display area, as shown, and surrounds the opening area, as shown, and the display area surrounds the first non-display area, as shown; forming a first functional layer, 140, at a side of the substrate, as annotated and shown, by: forming a protruding portion, as annotated, in the first non-display area, as shown, by warping of the first functional layer at a warped position, as annotated and shown, wherein the protruding portion protrudes in a direction facing away from the substrate, as shown; and forming a cavity, as annotated, by extending of a first opening, as annotated, into the protruding portion, as shown where Examiner notes that the protruding portion constitutes a sidewall portion of the opening, wherein the first opening is provided in the first functional layer arranged at the side of the substrate, as shown, and is located at the protruding portion, as shown, the cavity comprises a bottom surface, as annotated, and at least one side surface, as annotated, that are connected with each other, as shown, and an included angle [Symbol font/0x71] formed between the bottom surface and at least a part of one of the at least one side surface, as shown, satisfies 0<[Symbol font/0x71][Symbol font/0xA3].90[Symbol font/0xB0] .
Allowable Subject Matter
Claims 5, 7-11 and 14-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 5 the prior art does not teach the device of claim 3, wherein: the at least one side surface of the cavity comprises a first side surface, a second side surface, and a third side surface that are sequentially connected with each other; the first side surface and the second side surface intersect at a first intersecting line, the first side surface extending from the first intersecting line in the direction facing away from the substrate to a surface of the first functional layer facing away from the substrate; the second side surface is parallel with the bottom surface of the cavity; and the third side surface and the bottom surface of the cavity are connected to each other, and the included angle [Symbol font/0x71] is an included angle formed between the third side surface and the bottom surface of the cavity and satisfies 0<[Symbol font/0x71][Symbol font/0xA3]90[Symbol font/0xB0].
Regarding claim 7 the prior art does not teach the device of claim 6, further comprising an organic layer located in the first non-display area, wherein the organic layer is located between the first functional layer and the common layer and is in contact with the common layer, and a surface of the organic layer facing away from the substrate is parallel with a plane of the substrate.
Regarding claim 8 the prior art does not teach the device of claim 6, further comprising a third functional layer located in the first non-display area, wherein the third functional layer is located between the cavity and the substrate and is in contact with the bottom surface of the cavity.
Claim 9 depends upon claim 8 and is allowable on that basis.
Regarding claim 10 the prior art does not teach the device of claim 1 comprising an encapsulation layer covering the common layer wherein the encapsulation layer comprises at least one inorganic encapsulation layer and at least one organic encapsulation layer that are stacked; and at least one blocking part located in the first non-display area, wherein the at least one blocking part is disposed at a side of one of the at least one protruding portion close to the display area, or is arranged at a side of the one of the at least one protruding portion close to the opening area, wherein an edge of one of the at least one organic encapsulation layer is in contact with a side surface, close to the display area, of one of the at least one blocking part.
Regarding claim 11 the prior art does not teach the device of claim 1, wherein the at least one first opening comprises a plurality of first openings, and the plurality of first openings is arranged in a direction from the display area to the opening area.
Regarding claim 14 the prior art does not teach the method of claim 13, comprising forming the protruding portion comprises forming the first opening in the first functional layer facing away from the substrate and at the protruding portion wherein in a direction perpendicular to the substrate, the first opening has a depth smaller than a height of the protruding portion, where the protruding portion extends above the upper surface of the cavity; and wherein forming the cavity at the protruding portion comprises forming, in the protruding portion, the cavity that communicates with the first opening wherein the cavity is located at a side of the first opening close to the substrate, and an area of a side of the first opening close to the substrate is smaller than or equal to an area of a side of the cavity close to the common layer.
Claims 15-20 depend directly or indirectly on claim 14 and are allowable on that basis.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joe Schoenholtz whose telephone number is (571)270-5475.  The examiner can normally be reached on M-Thur 7 AM to 7 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.E. Schoenholtz/Primary Examiner, Art Unit 2893